Title: To James Madison from James Monroe, 31 March 1806
From: Monroe, James
To: Madison, James


                    
                        No. 43.
                        Sir
                        London March 31st. 1806.
                    
                    Your letter of the 13. Jany. is the last that I have received. The pamphlet enclosed with it has been republished here and I have this day transmitted a copy of it to Mr. Fox, with whom I had an interview on the 28th. I had expected from what passed between us on the 11th. that before this much progress woud have been made in the adjustment of our affairs; I am however, sorry to add that this has not been the case. In the late interview I complained of the delay which had taken place, more especially as the Court continued to condemn our vessels on the principle it had heretofore done. Mr. Fox said that ’till the business was arranged he presumed the Court would be consistent; but gave reason to expect that the condemnations would be suspended. He assured me explicitly that the late decision was not to be considered as an evidence of the disposition of the present ministry. I endeavoured to fix with him the conditions of our adjustment of that question, but found that he was not prepared to conclude any thing. The tenor of his conversation however was perfectly consistent with what he had said before on it, as heretofore communicated to you. The interview terminated in his assuring me that he should devote the Easter holidays to a full examination of the whole subject, after which he would be prepared to meet me on it, and that he was persuaded he might conclude it in a month or Six weeks from that time: that he would certainly give it all the dispatch in his power. He intimated that if indeed a peace should take place, of which there was at present but little prospect, he was nevertheless desirous of settling this business amicably with the U. States, with a View to preserve future harmony. I told him that we expected payment for the spoliations. He said that that was a very serious and difficult point, but gave no opinion on it. Finding that nothing could be done conclusively I had only to assure him that I should be ready to meet him whenever he might be prepared, which I hoped would be immediately after the holydays. From what I can discern, I think that there is much cause to believe that Mr. Fox has the best disposition to Settle our differences on just principles; but it must be recollected that some others of the members of the Cabinet have not

always thought with him on such topicks. On the most deliberate reflection I am Convinced that too much reliance ought not to be placed on these favourable appearances, and that there is cause to fear that if the Congress should separate without adopting a system of coercive policy calculated to meet the most unfavourable result, their forbearance may contribute to the disappointment of our reasonable expectations. By this however I do not wish to imply that measures of the Kind alluded to should be carried into prompt execution. I mean only that the attitude should be taken, but its operation be suspended by suitable powers to the President ’till he shall be duly notified that the negotiation has failed. Such a suspension will be deemed a sufficient mark of respect to those in the Ministry who are disposed to a fair accommodation, and the attitude will in my opinion tend to aid their councils in producing that effect. I am, sir, with great respect and esteem Your very obedient servant
                    
                        Jas. Monroe.
                    
                